Case 2:14-cv-07021-CCC-MF Document 10 Filed 07/28/20 Page 1 of 5 PageID: 113
                                                    U.S. Department of Justice
                                                    United States Attorney
                                                    District of New Jersey


                                                    970 Broad Street, Suite 700
                                                    Newark, New Jersey 07102
                                                    (973) 645-2732
                                                    andrew.caffrey@usdoj.gov


                                                    July 28, 2020

Clerk
Martin Luther King Building
 & U.S. Courthouse
50 Walnut Street
Newark, NJ 07101

       Re:     United States ex rel. [UNDER SEAL] v. [UNDER SEAL]
               Civil Action No. 14-7021 (CCC)

               FILED IN CAMERA AND UNDER SEAL

Dear Sir or Madam:

       I enclose for filing in camera and under seal in the above-referenced case three copies each of the
following documents:

       1.      The United States’ Notice of Election to Intervene in Part for Settlement Purposes; and
       2.      Certificate of Service.

       Kindly return a copy of each document stamped “filed” in the envelope provided.

                                                    Sincerely,

                                                    RACHAEL A. HONIG
                                                    Attorney for the United States
                                                    Acting Under Authority Conferred
                                                    By 28 U.S.C. § 515


                                             By:
                                                    ANDREW A. CAFFREY, III
                                                    Assistant U.S. Attorney

Enclosures
cc:    Hon. Claire C. Cecchi, U.S.D.J. (w/ enclosures)
       Brian McCormick (w/ enclosures)
       Alice Fisher (w/ enclosures)
       Christopher Porrino (w/ enclosures)
Case 2:14-cv-07021-CCC-MF Document 10 Filed 07/28/20 Page 2 of 5 PageID: 114




RACHAEL A. HONIG
Attorney for the United States
Acting Under Authority Conferred
By 28 U.S.C. § 515
ANDREW A. CAFFREY, III
Assistant U.S. Attorney
970 Broad Street, Suite 700
Newark, NJ 07102
Tel. (973) 645-2732
email: andrew.caffrey@usdoj.gov

                                UNITED STATES DISTRICT COURT
                                   DISTRICT OF NEW JERSEY

  UNITED STATES OF AMERICA, ex rel.
  JORDAN C. SCHNEIDER,                                Hon. Claire C. Cecchi

                  Plaintiffs,                         Civil Action No. 14-7021 (CCC)

          v.                                          UNITED STATES’ NOTICE OF
                                                      ELECTION TO INTERVENE IN PART
  PACIRA PHARMACEUTICALS, INC.,                       FOR SETTLEMENT PURPOSES

                  Defendant.

                           FILED IN CAMERA AND UNDER SEAL

       Pursuant to the False Claims Act, 31 U.S.C. § 3730(b)(2) and (4), the United States

notifies the Court of its decision to intervene in part of this action for settlement purposes.

       Specifically, the United States intervenes in this action with respect to civil claims

predicated upon the following factual allegations (the “Covered Conduct”):

       The United States contends that it has certain civil claims against Pacira arising from
       Pacira offering and/or paying illegal remuneration to health care providers, which
       remuneration Pacira intended, in whole or in part, to induce purchases of EXPAREL in
       violation of the Anti-Kickback Statute, 42 U.S.C. § 1320a-7b(b), as described more
       specifically in this paragraph. Specifically, the United States contends that, during the
       period from December 1, 2012, through April 30, 2015, Pacira paid kickbacks in the form
       of 28 grants (collectively, the “Grants,” and each individually, a “Grant”) to certain
       health care providers and/or institutions, through which Pacira intended to spur sales of
       EXPAREL. Pacira has provided a list of the Grants that are the subject of the United
       States’ contentions, which list also includes the names of the customers associated with
       each Grant and relevant volume of EXPAREL sales. The United States contends that

                                                  1
Case 2:14-cv-07021-CCC-MF Document 10 Filed 07/28/20 Page 3 of 5 PageID: 115




       Pacira sales representatives or marketing executives typically initiated the Grants, which
       were conditioned upon acceptance of EXPAREL onto the institution’s formulary. The
       United States contends that certain Pacira executives coached Grant recipients and other
       employees on how to avoid internal scrutiny of the Grant payments. The United States
       contends that Pacira approved and funded the Grants despite receiving little or no
       documented description of the proposed research, and Pacira also did not document a
       reasonable commercial need or a fair market value assessment for the Grants. The United
       States contends further that after awarding the Grants, Pacira personnel conducted little
       or no follow-up on the proposed research, which certain Grant recipients did not carry out
       according to the original proposal, and sometimes did not perform at all. The United
       States contends that the Grant payments caused sales of EXPAREL at the recipient
       institutions to increase during the time period of December 1, 2012, through April 30,
       2015.

       The United States declines intervention with respect to all other claims alleged against

the Defendant apart from those based upon the Covered Conduct.

       Under the terms and conditions of a settlement agreement among the United States, the

relator, the Defendant, the parties to that settlement agreement will file a Joint Stipulation of

Dismissal with respect to all claims against the Defendant following the payment of the

settlement amount.

Dated: July 28, 2020
       Newark, New Jersey

                                                       Respectfully submitted,

                                                       RACHAEL A. HONIG
                                                       Attorney for the United States
                                                       Acting Under Authority Conferred
                                                       By 28 U.S.C. § 515



                                               By:
                                                       ANDREW A. CAFFREY, III
                                                       Assistant U.S. Attorney




                                                  2
Case 2:14-cv-07021-CCC-MF Document 10 Filed 07/28/20 Page 4 of 5 PageID: 116




RACHAEL A. HONIG
Attorney for the United States
Acting Under Authority Conferred
By 28 U.S.C. § 515
ANDREW A. CAFFREY, III
Assistant U.S. Attorney
970 Broad Street, Suite 700
Newark, NJ 07102
Tel. (973) 645-2732
email: andrew.caffrey@usdoj.gov

                             UNITED STATES DISTRICT COURT
                                DISTRICT OF NEW JERSEY

  UNITED STATES OF AMERICA, ex rel.
  JORDAN C. SCHNEIDER,                                 Hon. Claire C. Cecchi

  Plaintiffs,                                          Civil Action No. 14-7021 (CCC)

  v.                                                   CERTIFICATE OF SERVICE

  PACIRA PHARMACEUTICALS, INC.,

                  Defendant.


                          FILED IN CAMERA AND UNDER SEAL

       I, Andrew A. Caffrey, III, hereby certify that on July 28, 2020, I caused copies of the

United States’ Notice of Election to Intervene in Part for Purposes of Settlement, to be sent via

email and first-class mail, postage prepaid, to:

       Brian McCormick
       Ross Feller Casey
       One Liberty Place
       1650 Market St., 34th Floor
       Philadelphia, PA 19103

       Counsel for Relator

       Alice Fisher
       Ben Naftalis
       Latham & Watkins, LLP
       885 Third Avenue
                                                   1
Case 2:14-cv-07021-CCC-MF Document 10 Filed 07/28/20 Page 5 of 5 PageID: 117




       New York, NY 10022-4834


       Christopher Porrino
       Scott McBride
       Lowenstein Sandler LLP
       One Lowenstein Drive
       Roseland, New Jersey 07068

       Counsel for Defendant

       I swear that the foregoing statements are true and correct to the best of my ability and

knowledge. I am aware that I am subject to penalty for any willful misstatement herein.

Dated: July 28, 2020
       Newark, New Jersey


                                                     Andrew A. Caffrey, III
                                                     Assistant U.S. Attorney




                                                2
